Title: To George Washington from “A feeling Sufferer,” 7 September 1796
From: 
To: 


        
          Much respected Sir,
          New-England, Sept. 7, 1796
        
        Pardon the seeming Indecency of an anonymous Epistle, for which the Occasion may be some Apology.
        The Growth of the City of Washington was supposed an Object near your Heart. On this Presumption, great Numbers of Tickets in the present Lottery were purchased in New-England, which the Adventurers have long since had Cause to regret. Do not suffer that unblushing, Bottle-conjuring Villain (Blodget) any longer to gull and bubble us. A bare Recommendation from

you, Sir, to proceed in the Drawing with Celerity, he would not dare to disrespect. Yours most devotedly,
        
          A feeling Sufferer
        
        
          P.S. At a late Meeting, a Collection of the Tickets was Proposed, in order to a personal Demand being made of the Money paid for them, with Interest. This was over-ruled, in the Hope that the triple-bronzed Manager would draw more than 150 Numbers per Week. What an Insult on the People of the United States!
        
      